               Case 2:20-cr-00151-RAJ Document 88 Filed 09/03/21 Page 1 of 2




 1                                                                  The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT FOR THE
 9                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10
11
12     UNITED STATES OF AMERICA,                         No. CR20-151RAJ
13
                                           Plaintiff,    ORDER GRANTING STIPULATED
14                                                       MOTION TO PROCEED WITH
                          v.                             GUILTY PLEA HEARING BY
15
       ROHIT KADIMISETTY,                                VIDEO OR TELEPHONIC HEARING
16
17                                       Defendant.
18
19          THE COURT has considered the stipulated motion to proceed with guilty plea
20 hearing by video or telephonic hearing, along with all the records and files in this case and
21 the General Orders currently in effect.
22          THE COURT FINDS that the circumstances are as set forth in the parties’ motion,
23 that the parties have set forth a sufficient basis to allow for the plea hearing in this matter to
24 be held by video or telephonic means, and that a video or telephonic guilty plea hearing may
25 take place as soon as practical because, among other things, further delays in this case would
26 cause serious harm to the interests of justice for the reasons set forth in the parties’
27 stipulation. Accordingly,
28

     ORDER – 1                                                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Kadimisetty, No. CR20-151RAJ - 1
                                                                           SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cr-00151-RAJ Document 88 Filed 09/03/21 Page 2 of 2




1           THE COURT ORDERS that the Motion (Dkt. # 87) is GRANTED. The parties may
2 proceed with a plea hearing by telephone and/or video conference, consistent with
3 procedures established by this Court, and directs the parties to consult with one another and
4 the criminal-duty magistrate judge to schedule such a hearing at a mutually acceptable date
5 and time.
6
7           DATED this 3rd day of September, 2021.
8
9                                                        A
10                                                       The Honorable Richard A. Jones
11                                                       United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER – 2                                                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Kadimisetty, No. CR20-151RAJ - 2
                                                                          SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
